Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

ALLOWANCE
The amendment filed 12/09/2021 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-2 and 5-24 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a mode-switchable backlight comprising: a first planar backlight having a light-emitting surface configured to provide broad-angle emitted light during a first mode; and a second planar backlight comprising a light guide and an array of multibeam elements, a multibeam element of the array of multibeam elements comprising a diffraction grating that is configured to diffractively scatter out guided light from the light guide during a second mode as directional emitted light comprising a plurality of directional light beams having principal angular directions corresponding to view directions of a multiview image, the second planar backlight being adjacent to the light- emitting surface of the first planar backlight, wherein the multibeam element has a size that is between fifty percent and two hundred percent of a light valve size of a light valve array and a shape analogous to a claim 1; 
A mode-switchable display comprising: a first planar backlight configured to provide broad-angle emitted light during a first mode; a second planar backlight comprising a light guide and an array of multibeam elements spaced apart from one another and configured to scatter out guided light from the light guide as directional emitted light during a second mode, a multibeam element of the array of multibeam elements comprising a diffraction grating that is configured to diffractively scatter out guided light from the light guide; and a light valve array configured to modulate the broad-angle emitted light to provide a two-dimensional image during the first mode and to modulate the directional emitted light to provide a multiview image during the second mode, wherein a multibeam element of the array of multibeam elements has a size that is between fifty percent and two hundred percent of a size of a light valve of the light valve array and a shape analogous to a shape of a multiview pixel associated with the multibeam element with respect to claim 12; and
A method of mode-switchable display operation, the method comprising: emitting light from a light-emitting surface of a first planar backlight as broad-angle emitted light during a first mode; emitting light from a second planar backlight as directional emitted light during a second mode, the second planar backlight comprising a light guide and an array of Page 5 of 12Appl. No. 16/894,234 Amdt./Reply dated Dec. 9, 2021 Reply to Final Office Action of September 13, 2021 multibeam elements configured to scatter out guided light from the light guide as the directional emitted light, a multibeam element of the array of multibeam elements comprising a diffraction grating that is configured to diffractively scatter out guided light from the light guide; and modulating the broad-angle emitted light to provide a two-dimensional image and the directional emitted light to provide a multiview image, wherein modulating uses a light valve array, a multibeam claim 20; as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minami (US 2014/0160562), Kimmel (US 2012/0127751), and Yang et al. (US 10,120,200) disclose a similar backlight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHENG SONG/Primary Examiner, Art Unit 2875